Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 1 of 32




               Exhibit A
            Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 2 of 32

                                                                                                                                                                                              US009736689B2

(12) United States Patent                                                                                                                   (10) Patent No.:                                                                        US 9 ,736 ,689 B2
        Liu et al.                                                                                                                          (45) Date of Patent:                                                                              * Aug . 15 , 2017
(54 ) SYSTEM AND METHOD FOR MOBILE                                                                                                                                   FOREIGN PATENT DOCUMENTS
          TELEPHONE ROAMING
                                                                                                                                    DE                                           10311980 A1                                        9 /2004
(75) Inventors : Jing Liu , Mountain View , CA (US) ;                                                                               EP                                              1703760 A2 9 /2006
                          Richard Xu , San Jose , CA (US );                                                                                                                                (Continued )
                          Xiaolei Qin , San Jose , CA (US)
                                                                                                                                                                                   OTHER PUBLICATIONS
(73) Assignee : SIMO HOLDINGS INC ., Grand
                          Cayman (KY)                                                                                               3rd Generation Partnership Project , 3GPP TS 43 .020: “ Technical
                                                                                                                                    Specification Group Services and System Aspects; Security related
(* ) Notice: patent
             Subject to any disclaimer , the term of this
                    is extended or adjusted under 35
                                                                                                                                    network functions” , Nov . 2000 , pp . 1 -96 .
                          U . S . C . 154 (b ) by 0 days.                                                                                                                                               (Continued )
                          This patent is subject to a terminal dis
                          claimer .                                                                                                 Primary Examiner - Steven Kelley
                                                                                                                                    (74 ) Attorney, Agent, or Firm — K & L Gates LLP
(21) Appl. No.: 13 /372,345
(22) Filed:               Feb. 13, 2012                                                                                             (57)                  ABSTRACT
(65 )                 Prior Publication Data                                                                                        An authentication bank for a wireless communication sys
      US 2012 /0208532 A1 Aug . 16 , 2012                                                                                           tem is disclosed . The authentication bank comprises a plu
                                                                                                                                    rality of physical identification modules. A physical identi
              Related U .S . Application Data                                                                                       fication module may include one or more memory,
(63 ) Continuation of application No . 12 /039,646 , filed on                                                                       processors, programs, and computer readable media storing
      Feb . 28 , 2008 , now Pat. No. 8, 116 ,735 .                                                                                  subscriber identity module and authentication information .
(51) Int. Ci.                                                                                                                       At least one of the one or more programs stored in the
         H04W 12 /06                      ( 2009. 01)                                                                               memory may comprise instructions executable by at least
      H04L 29 /06                             ( 2006 .01 )                                                                          one of the one or more processors . The executable instruc
(52 ) U . S . CI.                                                                                                                   tions may cause the one or more processors to receive a
      CPC ......... H04W 12/06 (2013.01 ); H04L 63 /0853                                                                            request, from an authentication server, for associating the
                                               (2013 .01)                                                                           subscriber identity module (SIM ) with a foreign wireless
(58 ) Field of Classification Search                                                                                                communication client or an extension unit, retrieve sub
         USPC .... ........ .                           ....... 455 /411, 432.1 , 435                                               scriber identity information and authentication information
      See application file for complete search history.
                                                                                                                                    for the foreign wireless communication client or the exten
(56 )               References Cited                                                                                                sion unit from the SIM , and send the subscriber identity
                   U .S. PATENT DOCUMENTS                                                                                           information and the authentication information to the
                                                                                                                                    authentication server.
        6 ,603,968 B2         8/ 2003 Anvekar et al.
        6 , 836 ,670 B2      12 /2004 Castrogiovanni et al.
                                (Continued )                                                                                                                                 20 Claims, 15 Drawing Sheets
                                                                                 100                                                                         Establishing Requested Communication Service
                                                                     - - - - - - - - - - - - - - -                  - - - - -


                                                 Extension Unit
                                                                                IN                                              -



                                                                                                                                -



                                                                                                                                -



                                                                                                                                       802
                                                                                                                                            Client 106
                                                                                                                                                          Request for wireless
                                                                                                                                                                                 Service
                                                                                                                                                                              Provider 110
                                                                                                                                                                                                         Admin System
                                                                                                                                                                                                                118

                                                         108                                                                    -



                                                                                                                                -
                                                                                                                                                         communication service
                                                                                                                                -




                                                                                  À                                             -



                                                                                                                                -


                                                                                                                                      8047           Request for authentication
                                                                                                                                -

                                                                                                                                                               Information
                                                                                                                                -
                                                                                                                                                                                                                      Subscriber
                                                                                                                                -
                                                                                                                                                                                                                      Database
                                                                                                                                -
                                                                                                                                      806                  Request for authentication information                             124



                                              Om
                                                                                                                                -




                                                                                                                                -




                                      108 1                                                                                     -
                                                                                                                                                                                                 808
                                                                                                                                -



                                                                                                                                -
                                                                                                                                                                                                        Verify Subscriber
                                                                               Service110Provider                               -




                                                                  rice                                                          -

                                                                                                                                                                                                8104
                                              - - -
                                                                                         Data                                                                                                Auth .
                                                                                                                                                                                                         Perform Lookup
                                                                                                                                                                                           Bank
                                                                                                                                      812                                                    128
                                               phone                            Data Network                                                                                                           Associate new phone
                                                                                                                                                                                                              number
                                                                                  1                                                                       Authentication Information over data link

                                                                                                                                      814           Authentication Information
                                                                                                                Provisioning
                                               care se mante
                                               Communications
                                                      Server
                                                       128                     n en
                                                                                Authentication
                                                                                       Server
                                                                                        118
                                                                                                                   Server
                                                                                                                    132
                                                                                                                                      816
                                                                                                                                                                             Authenticate client



                                              ???
                                                                                                                                      818
                                                   Routing
                                                                                                                                                             Provide requested                            Legend
                                                                    Auth . Bank                 Subscriber                                                communlcation service
                                                  Database               128                    Database                                                                                                      Command Link
                                                       130                                         124
                                                                                                                                                                                                          - Data Link
                                                                                                             Admin System 118        Communicate with destination                                           9 . g . , volce
                                                                                                                                        device using provided                                                service
                                                                                                                                      communication service link
            Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 3 of 32


                                                                US 9,736 ,689 B2
                                                                          Page 2

(56 )                       References Cited                                       2013/0329639 Al 12 /2013 Wietfeldt et al.
                                                                                   2015 / 0004940 A11 / 2015 Zhang et al.
                   U . S . PATENT DOCUMENTS                                        2015 /0017950 AL 1/ 2015 Zhao
        6 ,892,070 B2        5 / 2005 Warrier et al.                                        FOREIGN PATENT DOCUMENTS
        7 , 039 ,027 B2      5 / 2006 Bridgelall
        7 , 117,428 B2 10 /2006 Oppold et al.                                  EP               1850607     A2 10 / 2007
        7 ,236 , 781 B2 6 / 2007 Patil et al.                                  EP                 1625768 B1   11 /2007
        7 , 280 ,847 B2 * 10 / 2007 Goldthwaite ........ GO6K 7 / 0004         WO        WO 2004 / 105421   A3 12 /2004
                                                             370 /310          WO        WO 2006 /094564    AL 9 /2006
        7 , 289 , 805 B2 10 / 2007 Tom et al.                                  WO        WO 2014 / 122588   A1 8 / 2014
        7 , 366 ,551 B1 4 / 2008 Hartley
        7 ,379 ,754 B25 /2008 Sharma et al.
        7 ,496 , 344 B2 *    2/ 2009 Stadelmann              G06Q 30 /04                          OTHER PUBLICATIONS
                                                                455 /406
        7 ,613 , 454 B2     11/ 2009 Zhang                                     3rd Generation Partnership Project, 3GPP TS 51.011: “ Technical
        7 ,882, 346 B2       2 / 2011 O 'Neill et al.                          Specification Group Terminals ; Specification of the Subscriber
        8,095, 132 B2        1/ 2012 Cheng et al.                              Identity Module — Mobile Equipment (SIM – ME) interface Tech
        8 , 116 ,735 B2      2 /2012 Liu et al.                                nical Specification Group Terminals” , Jun . 2005, pp . 1 - 172 .
        8 ,503 ,358 B2 *     8 /2013 Hanson ............... HO4L 63 /0853       3rd Generation Partnership Project, 3GPP TS 51 .014 : “ Specification
                                                                   370 /328    of the SIM Application Toolkit for the Subscriber Identity Mod
        8 ,666 , 368 B2    3 / 2014 Schell et al.                              ule — Mobile Equipment (SIM – ME) interface ” , Dec . 2004 , pp .
        9 ,226 , 148 B2 * 12/ 2015 Heutschi ........... HO4L 29 /12188
 2005/0102519 A1 5 / 2005 Morper                                               1 -85 .
 2006 /0262743 AL 11/ 2006 Kalhan et al.                                       International Search Report and Written Opinion mailed Apr. 7 ,
 2006 /0291454 Al           12/2006 Ali                                        2009 in International Application No. PCT/US2009 /033628 .
 2007 /0070935 A1 *          3 /2007 Prakash et al. ............... 370 /328   International Search Report and Written Opinion mailed Aug. 18 ,
 2008/0020755 A1* 1/ 2008 Liu et al. ................. 455 /432 . 1            2016 in International Application No. PCTUS201603134 .
 2009 /0163175 A1            6 / 2009 Shi et al.
 2011/ 0053640 A1            3 / 2011 Bennett et al.                           * cited by examiner
Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 4 of 32


    atent                           Aug. 15 , 2017                   Sheet 1 of 15                              US 9 ,736 ,689 B2



                                                                    100
                                                                                   - -

                                                                    IN
          -- -    -       -- - -- - - -       -                 -                                               - - -- -             -
                                                                                                                                         -

    -                      ( o ))                                                                                                        -

    -                                                                                                                                    -

    -
                                                                                                                                         -
                 Extension Unit                                                                                                          -
    -



    -
                            108                                                                                                          -




    -



    -
                                                                                                                             104 i       -




    -



    -
                  101
    -



    -




    -                                                                     102
    -




106

                                                               Service Provider                                                          -


                                                                     110
          - - - - - - -
                                             Voice-
                                                                            Data                                             -


                                                                           my
           Phone Network                                        Data Network
                          112OYrl i                           try - -
                                                                          110 work
    - -               -                           -       -                                     -     —     -    -   -   -       -
-




-




-




-
           Communications
                                         +


                                         +


                                         +


                                         +
                                                                Authentication                            Provisioning
               Server                                                     Server
                                         +


                                         +



                                         +


                                         +
                                                                                                                Server
                 128                                                       118                                   132
                          * ** **

                   Routing                            Auth . Bank                  Subscriber
                  Database                                126                      Database
                          130                                                         124
                                                                                                                                         -


                                                                                                                                         -


                                                                                                    Admin System 116 i
le -- - - - - - - -                    - - - - -              - - - -               - - - - - - - - - - - --

                                                              Figure 1
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 5 of 32


U . S . Patent           Aug. 15, 2017       Sheet 2 of 15              US 9,736 ,689 B2




                                                             Authentication
                                                                     Server
                                                                       118



                    Processor                                                  + 202
                        200
                                     Operating System                            210
    204                                                                       11- 212
                                     Network Communication Module
                                     Accounting Module                        1 - 214
                                     Management Module                        1216
                 1/ 0
                 206



                    Communication
                     Circuitry 208



                                      Figure 2A
  Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 6 of 32


        atent          Aug. 15 , 2017    Sheet 3 of 15             US 9,736 ,689 B2




                                                            Provisioning
                                                                  Server
                                                                     132



                   Processor
                                                                            203
                      201        Operating System
205 +                                                                       211
                                 Network Communication Module              - 215
                                 Remote Authentication Software
                                 List of networks
            1/ 0
            207


                Communication
                 Circuitry 209



                                   Figure 2B
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 7 of 32



U .S. Patent
      atent       Aug. 15 , 2017         Sheet 4 of 15            US 9,736 ,689 B2




                             Subscriber
                             Database
                                   124
                          Subscriber 1
                                                           - 3000
                          Identification                    302
                                                            304
                    Wireless Account Data
                          Home Location                    306
                                                            308
                         Current Location
                                                           310
                           Tracking Data
                                                           312
                         Accounting Data
                     Pointer to Authentication           - - 314
                      Data in Authentication
                               Bank



                                                               300b
                          Subscriber 2



                          Subscriber N                       -- 300n



                             Figure 3A
Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 8 of 32


  atent       Aug. 15 , 2017          Sheet 5 of 15           US 9 ,736 ,689 B2


                                             Authentication
                                               Bank 126



            320a
            320a
            322a                SIM1
                                SIM    1



            329a
            320a
            322a                SIM2 -
                                SIM 2




             320n
            320n -
            322n
                                SIMN
                                SIM N .



             3242
            324a -             Phone 1
                               Phone

                               Phone 2
            324b



                               Phone N
            324n -

                         Authentication
            326 -          Information




                        Figure 3B
Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 9 of 32


  atent        Aug. 15 , 2017        Sheet 6 of 15             US 9,736 ,689 B2




             Processor                                                  - 402
                400
407                             Operating System                         408
                                Network Communication Module           - 410
                                Communications Application Software      412

          1/0 404


                                                     Communications
              Communication                                   Server
               Circuitry 406                                     128


                                  Figure 4A
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 10 of 32


U . S . Patent     Aug. 15, 2017         Sheet 7 of 15      US 9,736 ,689 B2




                             Routing
                             Database
                                   130
                                                                    420
        Roaming Subscribers
        Unique Subscriber Current Local Number for                  424
        Number/Extension 1 Subscriber n

         Unique Subscriber    Current Local Number for
         Number/Extension n Subscriber n


                                                                   - 422
         Best Routes
         From :   Via :                             To ::
                                                    To
                                                                    426
         S .F .   VOIP SF to London                London


         S .F .   VOIP S . F . to Sydney            Perth
                  PSTN Sydney to Perth




                          Figure 4B
Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 11 of 32


   atent            Aug. 15 , 2017          Sheet 8 of 15                  US 9 ,736 ,689 B2




                                                                                   - 512

                                      Operating System 520
                Power Source
                      502             Network Communication Module 522
                                      Remote Authentication Module 524
  Processor
    500
                   Power                    Non -Local Calls DB 525
                Management            Client Application (s ) (e . g . Browser)
                 Module 504           526
                                                                                   - 514


     User interface 506                          Auth . Data 530 ( e. g ., SIM )
     | Display 508                                            IMSI
        Keypad 510                                             ??
       Speaker/Mic .                             pipomoryyyyyyyyyyyyyyyy



              511                                              ??
                                                            RPLMN
                          Communication
                           Circuitry 518                      ???
                                                             MNC
                            Transceiver            Preferred PLMNS
                               540              GSM software Procedures

                                     Wireless Communication Client 106 , or
                                                Wireless extension unit 108

                                Figure 5A
sou wou wees.
 Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 12 of 32


    atent       Aug. 15 , 2017   Sheet 9 of 15       US 9,736 ,689 B2




          Non -Local Calls Database 525
          Location 1 Area Code 1 Access Number 1
          Location n Area Coden Access Numbern

                           Figure 5B
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 13 of 32


U . S . Patent             Aug. 15, 2017       Sheet 10 of 15            US 9,736 ,689 B2



                                  Phone Enrolling in service
                                             200

        Client 106
          and /or                                                  Administration
    Extension Unit 108                 Data Network                    System
                                             114                         116
                                  Subscriber information                    - 600
                                                                           - 602
                                     Establish account
                                                                              604
                                                                Store subscriber and
                                                                payment information
    608                       Download Authentication Module
                                                                                          124
          Install Module
                                                                         t610
                           MCC and MNC for every supported network
   612

            Store data
                                                                              614
                              MCC and MNC for home location
                                                                              616
                                                                  Store home location
   618 -                                                              information
                                       Acknowledgement - - - - -
                                                                                    126


                                        Figure 6
      Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 14 of 32


          atent           Aug. 15 , 2017          Sheet 11 of 15            US 9 ,736 ,689 B2



                                 Establishing Data Link
                                            700
                                                                        Service
               Client                                                  Provider
                106                                                       110

                        Request for data communication link over                  702
                                                                                  702
                                      command link

                              Request for authentication information              704
                                       over command link
706

       Perform Lookup
                                                                           E      708
                                 Authentication information
                                                                                    710
      Local                                                        Authenticate client
      Auth .
                                                                                  712
                              Provide open data communication link




                                      Legend
                                           Command Link
                                       - Data Link

                                           Figure 7
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 15 of 32


U . S . Patent                           Aug. 15, 2017                                           Sheet 12 of 15                                               US 9,736 ,689 B2


                                         Establishing Requested Communication Service
                                                                                          800
                                                                                       Service                                                 Admin System
            Client 106                                                               Provider 110                                                              116

       802                   Request for wireless
                            communication service


      804 - 7 Requestinformation
                       for authentication
                                                                                                                                                                     Subscriber
                                                                                                                                                                     Database
      806                               Request for authentication information                                                                                             124
                  . .   . . . . . . .    . . . .   . . . . . . .   - ----- ---I ------ -- - -     -- --- ------- .    .   -.. - .-. -.- .     - .-.- ..



                                                                                                                     808
                                                                                                                                              Verify Subscriber
                                                                                                                 810

                                                                                                                                               Perform Lookup
                                                                                                           Auth .
                                                                                                           Bank
     812                                                                                                     126
                                                                                                                                      Associate new phone
                                                                                                                                                              number
                                                                                                                                                     --
                                Authentication Information over data link
                                  . .. .. .. . . . .                 -     ? .   .   _ _ *   .                       . . . . . . .    . . .   . .   . .   .    .

                                                                                                                                                                                 811
      814 -         Authentication Information
      816
                                                 Authenticate client
      818 -
                                  Provide requested
                                communication service                                                                                               Legend
                                                                                                                                                      Command Link
                                                                                                                                                          Data Link
     Communicate with destination                                                                                                                         e . g ., voice
        device using provided                                                                                                                             service
      communication service link

                                                                                 Figure 8
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 16 of 32


U . S . Patent              Aug. 15, 2017         Sheet 13 of 15                      US 9,736 ,689 B2


                                    Establishing Requested Service
                               (with Extension Unit used for voice ) 900
     Extension              Client                         Service              Administration
          Unit
                             106                          Provider               System 116
          108                                                 110
                                     Request for wireless               902
                                    communication service
                                  Request for authentication            904
                                         information
                                                                                           Subscriber
                     := :=:                                                                Database
                 Request Auth .                                                                  29
                  Information          Request for authentication information
                                                                        910 -
    908
                                                                                        Verify
                                                                                      Subscriber

                                                                        912

                                                                                 Perform Lookup
                   Transmit
                Authentication                   Authentication Information
                 Vnformation
                   - -- - ---
                                                                                             Auth .
    918                                                                                      Bank
                                  Authentication Information
                                                                                                 28
                                                                                920

                                       Provide           Authenticate
                                      requested              client
                                    communication                         Legend
                                        service
                                                                         - - Command Link
                                                                              Data Link
            E :2 : = : = :                  Figure 9A
                                                                              e .g ., voice
                                                                              service
                                                                            - Link between client
                                                                              and extension unit
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 17 of 32


U . S . Patent                           Aug. 15, 2017             Sheet 14 of 15                              US 9 ,736 ,689 B2



                                                 Establishing Requested Service
                                            (with Extension Unit used for data ) 928
         Extension                       Client                            Service                     Administration
            Unit                                                           Provider
            108                           106                                110                          System 116
                                                    Request for wireless                        930
                                                   communication service

                Request for                                                                    932
   934 -       authentication                   Request for authentication
                Vinformation                            information                                                   Subscriber
                .    -
                         -   -
                               ' -   -
                                                                                                                      Database
                                                                                                                        124
                                                      Request for authentication information
                                                                                        -- -       -------------

                                                                                               938

                                                                                                                   Verify
                                                                                                              Subscriber
                                                                                                940

   942                                                                                                    Perform Lookup
                                                  Authentication Information

    944         Authentication
                 Information                                                                                            Auth .
              H . - :- - :
    948                                                                                                                 Bank
                                                                                                                            126
                                                  Authentication Information                           950


    952
                                                                        Authenticate
                                                                               client
                                                      Provide
                                                     requested
                                                   communication                                  Legend
                                                       service                                          Command Link
                                                                                               --- ---- Data Link
                                                                                                        e . g ., voice
                                                                                                      service
                                                           Figure 9B                           - : - : - Link between client
                                                                                                      and extension unit
    Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 18 of 32


U . S . Patent              Aug. 15, 2017          Sheet 15 of 15               US 9,736 ,689 B2


                                            Re -authentication
                                                    1000
      Client 106
          and /or
      Extension
      Unit 108                                   Service                  Administration
                                              Provider 110                    System 116
   1002 +             Provide requested
                    communication service


   1004 +           Request for authentication
               information over command link                                         Subscriber
                                                                                     Database
   1006 -                                                                                  124
                      Request for authentication information over data link
                                                                 1008

                                                                         Verify Subscriber

                                                                  1010
   1012                                                                   Perform Lookup
                          Authentication Information over data link
   1014
                Authentication Information over
                           command link
                                                                                       Auth .
                               1016                                                    Bank
                                                                                           126
                                            Authenticate client
   1018        Continue to provide
               requested communication
               service




                                                 Figure 10
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 19 of 32


                                                    US 9 ,736 ,689 B2
       SYSTEM AND METHOD FOR MOBILE                               Country Code (MCC ), a Mobile Network Code (MNC ) and
                TELEPHONE ROAMING                                 a subscriber -specific Mobile Subscriber Identity Number
                                                                  (MSIN ).
           CROSS -REFERENCE TO RELATED                               The portability of SIM cards allows subscribers to easily
                      APPLICATIONS                              5 swap SIM cards between GSM compatible devices and
                                                                   continue to use the communications network using the
   This application is a continuation application of copend        subscriber account associated with their SIM card .
ing US patent application Ser No. 12 /039 .646 titled " SYS -         A key GSM feature is roaming , the ability for a mobile
 TEM AND METHOD FOR MOBILE TELEPHONE? 10 send and receive          customer  to automatically make and receive voice calls ,
ROAMING ,” filed Feb . 28 , 2008 , now U .S . Pat. No . 8 , 116 , data services , whendatatraveling
                                                                                            , or access other services, including
                                                                                                    outside the geographical cov
735 the disclosure of which is herein entirely incorporated erage area of the home network             . Roaming is supported by
by reference .                                                    mobility management, authentication , authorization and
                                                                   billing procedures agreed upon by the various service pro
                  TECHNICAL FIELD                               15 viders . A subscriber ' s home network is the one where the
                                                                   mobile communications device is registered in the Home
   The disclosed embodiments relate generally to mobile            Location Register (HLR ). When a mobile communications
telecommunication systems, and in particular to a system           device is powered on or transferred to a network , using the
and method for operating a foreign mobile telecommunica         IMSI, the network determines whether the station is regis
tions device in a local communication network as if it were 20 tered in its HLR . If it is, the network is the subscriber 's home
a local mobile telecommunications device .                     network and communications proceed . If the mobile com
                                                               munications device is not registered , the visited network
                      BACKGROUND                                attempts to identify the device 's home network , and then
                                                              requests service information about the mobile communica
  Historically , consumer telephones and computing devices 25 tions device . If there is no roaming agreement between the
were tethered to telecommunications networks via one or       two service providers , or if the mobile communications
more communication cables . Within the past few decades,      device is not allowed to roam , the visited network denies
the reduced cost and size of electronics devices , improved     service. If service is allowed , the visited network establishes
and standardized communications technologies , and capital      a Temporary Mobile Subscriber Identity ( TMSI) and begins
investments in communications infrastructure have enabled 30 to maintain a service record . The home network updates its
the widespread use of mobile voice and data communica -         information to indicate that the mobile communications
tions devices that operate wirelessly using radio signals . The device is on the visited network , its new host network , so
use ofmobile telecommunications has grown so rapidly that          any information sent to it can be routed correctly . When a
wireless communications devices, such as cellular tele             call is made to a roaming mobile communications device ,
phones , wireless personal digital assistants (PDA ), and 35 the Public Switched Telephone Network (PSTN ) routes the
wireless laptop computers, are ubiquitous in today 's indus -      call to the station ' s homenetwork , which then routes it to the
trialized countries . To communicate , these devices transmit      visited network .
and / or receive audio , video , and/ or data over wireless com -      Although roaming provides necessary capabilities, it
munications networks, like cellular, satellite , or WIFI net- works only when the home and visited network use the same
works.                                                            40 communications technologies and have a roaming agree
   The wireless communications service providers that oper           ment. Also , roaming fees, especially international fees, can
ate these wireless communications networks provide sub             be costly . Furthermore , from the subscriber ' s viewpoint
scribed services to the users of the wireless communications       roaming fees can appear unjustified , for example , when one
devices by providing for registration , authentication , loca      member of a group of business travelers or tourists from the
tion updating , handovers , call routing, etc .          45 same home network calls another in the same visited net
   The most widespread wireless communication network in    work . To circumvent such difficulties, some subscribers
use today is that of cellular telephones. However, not all         purchase , rent or borrow SIM cards or mobile communica
cellular telephone networks communicate using the same             tions devices with SIM cards, for the visited or foreign
standards . The most popular standard is the Global System         network . For example , a traveler from the U .S . to the U . K .
for Mobile communications (GSM ) , which is implemented 50 might rent or buy a SIM card or cellular telephone from a
by communications service providers in over 200 countries          vendor in London . Purchasing and swapping- out SIM cards
and territories. This allows GSM subscribers to use their          is inconvenient, inefficient, and technically challenging for
cellular telephones and other GSM data communications              most subscribers , especially when traveling to multiple
devices in many parts of the world . GSM specifies standards       foreign countries . This approach also does not support
for voice communications and also for Short Message 55 incoming calls to the subscriber ' s regular cellular phone
Service (SMS) textmessaging, General Packet Radio Ser -            number. Moreover, most subscribers purchase prepaid SIM
vice (GPRS ) packet data communications, and Enhanced              cards for a set amount and may either run out of prepaid
Data Rates for GSM Evolution ( EDGE ) higher - speed data          communication time on the card or pay for communication
communications.                                               time that they do not end up using .
  GSM provides subscriber verification and authentication , 60 As such , a system and method that allows users to easily
and encrypts communications between subscribers and the            travel between networks without being charged excessive
remainder of the telecommunications network . A Subscriber         roaming charges would be highly desirable .
Identity Module (SIM ), a detachable electronics card , stores   Furthermore , in the case of wireless data services, like
the subscriber 's International Mobile Subscriber Identity WIFI or WIMAX , users may connect to remote wireless
(IMSI), individual subscriber authentication key (Ki), 65 access points or " hotspots ” by paying a monthly or hourly
ciphering key (Kc), and personal information such has the      fee.Monthly fees typically cost less per hour than the hourly
subscriber's phonebook. The IMSI is composed of a Mobile fee system , but users may not fully utilize the network for
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 20 of 32


                                                    US 9,736 ,689 B2
the entire period . As such , a system and method that allows       subscriptions and corresponding authentication data for a
users to easily roam between networks, not be charged              plurality of communications networks , and maintains a
excessive charges, and simplify all charges into a single          database of subscribers and their current locations. When a
invoice would be highly desirable.                                 subscriber travels to a location in which the subscriber 's
                                                                 5 mobile wireless communications device is not otherwise
                      SUMMARY                                        considered local (i. e ., a foreign location ), the mobile wire
                                                                    less communications device communicates with an authen
   The described embodiments apply to an authentication              tication server (described below in relation to FIG . 1), which
bank comprising plurality of physical identification modules downloads the parameters required to enable the device to
is provided . A physical identification module includes one or 10 operate as a virtual local mobile device . As a result, the
more memory, processors, programs, computer readable                mobile device 's local communications in the foreign loca
media storing subscriber identity module (SIM ) and authen -        tion are indistinguishable from those of any other mobile
tication information . At least one of the one or more pro - device for which the location is local.
grams stored in the memory include instructions executable      International and other non -local communications are
by at least one of the one or more processors to receive a 15 transferred to or from a Communications Server (also
request from an authentication server to associate the SIM    described below in relation to FIG 1 ) such that all outgoing
with a foreign wireless communication client or an exten             calls are local to the communications network at the sub
sion unit. The at least one program stored in thememory also        scriber ' s current location . Thus, the subscriber has all the
includes instructions executable by the at leastone processor       conveniences of local communications network subscribers,
to retrieve subscriber identity information and authentica - 20 and does not incur any roaming or other foreign - user com
tion information for the foreign wireless communication             munications charges, other than those charged by the service
client or the extension unit from the subscriber identity            operator.
module and to send the subscriber identity information and
the authentication information to the authentication server.              BRIEF DESCRIPTION OF THE DRAWINGS
   The described embodiments also apply to a wireless 25
communication client or extension unit comprising plurality            FIG . 1 is a block diagram of an embodiment of a system
ofmemory , processors , programs, communication circuitry,        for operating a foreign wireless telecommunications device
authentication data stored on a subscriber identification in a local communication network as if it were a local
module (SIM ) card and /or in memory and non -local calls        wireless telecommunications device .
database . At least one of the plurality of programs stored in 30 FIG . 2A is a block diagram of an embodiment of the
the memory include instructions executable by at least one          authentication server shown in FIG . 1 .
of the plurality of processors to enable an initial setting of         FIG . 2B is a block diagram of an embodiment of the
the wireless communication client or the extension unit and         provisioning server shown in FIG . 1.
a remote administration system . The at least one program              FIG . 3A is a block diagram of an embodiment of the
stored in the memory also includes instructions executable 35 subscriber database shown in FIG . 1.
by the at least one processor to establish a data communi -      FIG . 3B is a block diagram of an embodiment of the
cation link to transmit information among a local commu             authentication bank shown in FIG . 1 .
nication network , the wireless communication client or the            FIG . 4A is a block diagram of an embodiment of the
extension unit, and the remote administration system , estab -       communications server shown in FIG . 1 .
lish a local authentication information in response to a local 40      FIG . 4B is a block diagram of an embodiment of the
authentication request by the local communication network ,          routing database shown in FIG . 1 .
relay the local authentication information request to the              FIG . 5 is a block diagram of an embodiment of the
remote administration system and obtain suitable local wireless communication client ( or wireless communication
authentication information from the remote administration    extension unit) shown in FIG . 1.
system , establish local wireless services provided by the 45 FIG . 6 is an embodiment of a flow diagram of a method
local communication network to the wireless communica - of subscribing a user, wireless communication client, or SIM
tion client or the extension unit, and provide a communica -         card to the system of FIG . 1 .
tion service to the wireless communication client or the               FIG . 7 is an embodiment of a flow diagram of a method
extension unit according to the established local wireless           establishing a data link for the wireless communication
services .                                                       50 client of FIG . 1 .
   Furthermore , the described embodiments apply to mobile             FIG . 8 is an embodiment of a flow diagram of a method
and   wireless communication devices, including cellular tele
phones , smart -phones, laptop computers, palmtop comput-
                                                                     of the wireless communication client using the system of
                                                                     FIG . 1 .
ers , Ultra -Mobile Personal Computers (UMPC ), PDA , dual-            FIG . 9 is an embodiment of a flow diagram of a method
mode (tele - and data -communications ) phones, and other 55 of the wireless communication client and wireless commu
devices capable of voice and/or data communications like            nication client extension unit using the system of FIG . 1 .
text messaging, Internet browsing, etc , such as a Black               FIG . 10 is an embodiment of a flow diagram of a method
berry® handheld device or portable computer. Embodiments            of a wireless communication client re -authenticating with
of the present invention makes wireless communication the service provider of FIG . 1 .
clients more convenient and less expensive to operate in a 60 Like reference numerals refer to corresponding parts
multitude of geographic locations, such as in different coun -      throughout the drawings.
tries, different regions within a large country , or where
different communications technologies are required , such as                     DESCRIPTION OF EMBODIMENTS
CDMA and GSM .
   A user of a wireless mobile device subscribes to the 65             The methods and systemsdescribed below allow a foreign
service described in the embodiments below . The service            wireless communication device to operate in a local wireless
owns or rents from local mobile service operators, local             communication network as if it were a local wireless com
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 21 of 32


                                                     US 9 ,736 ,689 B2
munication client. For example , a cellular telephone asso -         the same system can be used for providing any other type of
 ciated with a wireless contract with AT & T® in San Fran -          wireless voice or data service, such as WIMAX , WiFI, VOIP ,
cisco (the foreign wireless communication client) makes a            et
                                                                     etc .
telephone call from a VODAPHONE® cellular telephone                  The service provider 110 may include a number ofmobile
network in London (the local wireless communication net- 5 telephone switching centers (“MSC ” ), located at one or
work ). Normally, AT & T® will charge the user of the cellular more mobile telephone switching offices (“MTSO ” ) which
telephone high roaming charges for calls made while in route the transmissions. Additionally , the service provider
London . However, the system and method described below          110 may include one or more base cellular centers (“ BSC ” ),
enables the AT & T® cellular telephone to operate in London not shown, coupled between base stations 104 and theMSCs
as if it were a cellular telephone associated with a contract 10 20 ,The
                                                                      for example, to handle call hand off.
                                                                          service provider 110 constantly monitors the signal
with VODAPHONE® in London . This ability to operate a                strength of both the caller and receiver, locating the next cell
foreign wireless communication client in a local wireless            site when signal strength fades , and automatically rerouting
communication network as if it were a local wireless com
munication client provides significant cost savings to the 15. the
                                                               For communications  to maintain
                                                                   example , when the          the communications
                                                                                      wireless communication   clientlink
                                                                                                                      106.
user, who is no longer subject to the excessive roaming moves from one cell to another cell, the service provider 110
 charges demanded by the user 's cellular phone provider.      monitors the movement, and transfers or hands-off the
   FIG . 1 shows a communications system 100 that includes telephone call from a first base station to a new base station
a wireless communication network 102 coupled to a voice              at the appropriate time. The transfer may include switching
network 112, such as a public switched telephone network 20 the radio frequency of the communication , and is transparent
( PSTN ), and a data network 114 . The communications to the user. Thus , the service provider 110 acts like a
system 100 also includes an administration system 116       standard PSTN or ISDN switching node, and additionally
coupled to the voice network 112 and data network 114 . The          provides mobile subscriber related functions such as regis
wireless communications network 102 may be used to                   tration , authentication , location updating , handovers and call
communicate voice and /or data and includes cellular tele - 25 routing to roaming subscribers .
phone. WIFI. or WIMAX networks . In the case of a cellular              The service provider 110 typically employs one or more
telephone network , the network 102 includes a number of databases (e . g ., Home Location Register “HLR ” and a
                                                                      Visitor Location Register “ VLR ” ) for tracking subscribers ,
cellular sites or base stations 104 , which typically consist of routing
an antenna tower, transceiver radios (i.e ., base transceiver                   calls and roaming . The service provider 110 also
station ), and radio controllers (ie.. base station controller ). 30 typically employs a database (e . g ., Authentication Center
                                                                   “ AuC ” ) for authenticating subscribers , and a separate data
In the case of data networks, such as WIFI or WIMAX , the base          (e .g., Equipment Identity Register “ EIR ” ) for verifying
network 102 includes a number of base stations 104 , which the equipment
typically include access points, wireless routers, or the like . number to each. The     service provider 110 allocates a routing
                                                                                     of the calls that the service provider 110 is
Base stations 104 include a transceiver, or a transmitterer and 35 switching. While the routing number is different than the
receiver, through which radio links are established between        unique subscriber identifier (e.g ., IMSI) and the unique
the network 102 and a number of wireless communication             equipment identifier ( e. g., International Mobile Equipment
clients , including the wireless communication client 106 .        Identity “ IMEI” ), the MTSO may define a relationship
The wireless communication client 106 may be any tele between the routing number and the subscriber and /or
phone or computing device capable of communicating wire - 40 equipment identifiers associated with each wireless commu
lessly, such as a cellular telephone handset, personal digital nication client 106 . These identifiers allow the service
assistant (PDA ), computer, VoIP gateway , SIP phone , or the provider 110 to track and coordinate all wireless communi
like. In some embodiments, the wireless communication                cation clients 106 in its service area , and also allow the
client 106 must be capable of accessing and communicating            service provider 110 to determine the validity of the call and
data . The wireless communication client 106 is discussed in 45 caller .
detail below with reference to FIG . 5A .                              As is well understood and documented in the art, the
   Also shown in FIG . 1 is an optional wireless communi-            service provider 110 routes voice communications to other
cation extension unit 108 . In these embodiments , the exten - callers on its network , through its network of base stations
sion unit 108 is capable of communicating with both with       104 , or to the PSTN network 112 . Data communications are
the wireless communication client 106 and the wireless 50 routed to the data network 114 , which is typically the
communication network 102 , including base stations 10 .             Internet.
The wireless communication extension unit 108 is discussed              The data network 114 is coupled to the administration
in detail below with reference to FIG . 5B and FIG . 9 . Also ,      system 116 . The administration system 116 provisions the
as used herein the combination of the wireless communica -          foreign wireless communication client 106 to operate in a
tion client 106 and /or the extension unit 108 is referred to as 55 local wireless communication network 102 as if it were a
the wireless communication system 101 .                              local wireless communication client . By “ foreign ” it is
   The provider 110 of the wireless network 102 is coupled           meant that the wireless communication client 106 ( or its
                                                      vider
to the one or more base stations 104. This service provider    SIM card ) is not subscribed to the wireless communications
110 is also coupled to the voice network 112 and the data network 102 . For example, a cellular telephone associated
network 114 .                                               60 with a wireless contract with AT & T® in San Francisco (the
   For convenience, the remainder of the description will foreign wireless communication client) is not subscribed to
refer to the embodiment where the wireless network 102 is            the VODAPHONE® cellular telephone network in London
a cellular telephone network , such as a GSM , GPRS (Gen             (the local wireless communication network ). Here , the
eral Packet Radio Service ), CDMA (Code Division Multiple administration system 116 enables the AT & T cellular
Access ), EDGE Enhanced Data for GSM Evolution , 3GSM , 65 telephone to operate in London as if it were a cellular
DECT, IS - 136 , and iDEN , analog , and any combination of          telephone associated with a contract with VODAPHONE®
these , and the like. However, it should be appreciated that         in London .
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 22 of 32


                                                      US 9 ,736 ,689 B2
   The administration system 116 includes at least one              cassettes, flash memory cards, digital video disks (DVD ),
authentication server 118 coupled to a subscriber database          Bernoulli cartridges , RAMs, ROMs, smart cards , etc .
 124 and an authentication bank 126 , as well as at least one        The bus 204 can employ any known bus structures or
optional communications server 128 coupled to a routing           architectures, including a memory bus with memory con
 database 130 . The authentication server 118 primarily 5 troller, a peripheral bus, and a local bus. Unless described
authenticates incoming requests for authentication and otherwise , the construction and operation of the various
maintains subscriber accounts . The authentication server         blocks shown in FIG . 2A are of conventional design . As a
 118 is described further in reference to FIG . 2A . The result        , such blocks need not be described in further detail
                                                                  herein , as they are well understood by those skilled in the
 communications server 128 facilitates the reroutingingof non
                                                           Th  10 relevant  art.
local calls to further provide reduced cost routing. The             The  communications   circuitry 208 is used for communi
 communications server 128 is described in detail below with      cating with the data network 114 , service provider 110,
reference to FIG . 4A . The routing database 130 is described wireless
in detail below with reference to FIG . 4B . The administra 108 . communication client 106 , and /or extension unit
tion system 116 includes at least one provisioning      server 15 The memory 202 may include one or more application
                                                    19 server
 132 , which provides requesting subscribers with remote programs, modules, and /or data , including an operating
authentication software . The provisioning server 132 is system 210 which has instructions for communicating, pro
described further in reference to FIG . 2B . The provisioning cessing , accessing, storing, or searching data . Examples of
server 132 and /or authentication server 118 and/or commu- suitable operating systems include DOS , UNIX , WIN
nications server 128 may be implemented as one or more 20 DOWS , or LINUX . The operating system may also include
components local to regional networks, at a central location ,      a basic input/output system (BIOS),which may form part of
at enterprise computing / communications centers , or in con        the ROM , may contain basic routines to help transfer
sumer products .                                                    information between elements within the authentication
    The one or more authentication banks 126 and /or the one server 118 , such as during startup . In addition , the memory
or more subscriber databases 124 may be commonly housed 25 202 may also include a network communication module 212
or housed separately from the one or more associated         for communicating with the data network 114 , service
authentication servers 118 , communication servers 128 , and provider 110 , wireless communication client 106 , and/or
routing databases 130 . An authentication bank 126 is dis - extension unit 108 ; an accountingmodule 214 , and a man
cussed in detail below with reference to FIG . 3A . The      agement module 216 . Different embodiments may include
subscriber database 124 is discussed in detail below with 30 some or all of these procedures or modules in memory.
reference to FIG . 3B . Some embodiments of the adminis -              In some embodiments, the network communication mod
tration system 116 may include additional components for            ule 212 receives requests from wireless communication
redundancy and faster access time.                                  clients 106 and /or wireless communication client extension
   FIG . 2A illustrates an embodiment of the authentication         units 108 for authentication information and passes the
server 118 . The authentication server 118 contains a plurality 35 request to the management module 216 . In some embodi
of components , such as at least one central processor 200 ; a      ments , after verifying the requestor based on subscriber
memory 202; communications circuitry 208 ; input and/ or            information stored in subscriber database 124 and /or after
output devices 206 , like a monitor, keyboard and mouse ; and       updating the subscriber information stored in subscriber
at least one bus 204 that connects the aforementioned               database 124 , the management module 216 locates and
components . The memory 202 may comprise Random 40 provides local wireless network authentication information
Access Memory (RAM ), Read Only Memory (ROM ), or the               from the authentication bank 126 to the requesting wireless
like. The processor 200 may be any logic processing unit,           communication client 106 or extension unit 108 . Further
such as one or more central processing units (CPUs), digital        details of the method for authenticating a client 106 are
signal processors (DSPs ), application -specific integrated cir -   provided below with reference to FIGS . 7 and 8 .
cuits (ASICs), etc . Different embodiments may include 45 The accounting module 214 manages various subscriber
some or all of these components . Also in some embodi-   accounts, including maintaining: a list of active subscriber
ments, these components are at least partially housed within        accounts in the subscriber database 124 ; tracking and cal
a housing.                                                          culating subscriber usage ; allocating costs for wireless
   In some embodiments the authentication server 118                account usage; and / or generating billing data . In some
includes a hard disk drive ( not shown) for reading from and 50 embodiments , the accounting and management modules
writing to a hard disk , and /or an optical disk drive (not continually update records in the subscriber database 124
shown ) and/ or a magnetic disk drive (not shown ) for reading indicating when and how long a particular local wireless
from and writing to removable optical disks (not shown ) and    account ( e . g ., an account with VODAPHONE® ) was used
magnetic disks (not shown ), respectively . The optical disk        by a particular subscriber using a particular wireless com
can be read by a CD - ROM , while the magnetic disk can be 55 munication client 106 .
a magnetic floppy disk or diskette. The hard disk drive ,        FIG . 2B illustrates an embodiment of the provisioning
optical disk drive , and magnetic disk drive may communi            server 132 of FIG . 1 . The provisioning server 132 contains
cate with the processing unit via the bus 204 . The hard disk       a plurality of components, such as at least one central
drive , optical disk drive and magnetic disk drive may    processor 201 ; a memory 203; communications circuitry
include interfaces or controllers (not shown ) coupled 60 209 ; input and / or output devices 207 , like a monitor, key
between such drives and the bus 204 , as is known by those          board and mouse ; and at least one bus 205 that connects the
skilled in the relevant art. The drives and their associated        aforementioned components . The memory 203 may com
computer-readable media, provide non - volatile storage of          prise Random Access Memory (RAM ), Read Only Memory
computer readable instructions , data structures, program     (ROM ), or the like . The processor 201 may be any logic
modules and other data for the authentication server 118 . 65 processing unit, such as one or more central processing units
Other types of computer -readable media that can store data   (CPUs), digital signal processors (DSPs), application - spe
accessible by a computer may be employed , such a magnetic          cific integrated circuits (ASICs), etc. Different embodiments
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 23 of 32


                                                     US 9 ,736 ,689 B2
                                                                                                   10
may include some or all of these components . Also in some         munication system 101 , for instance, by using list of net
embodiments, these components are at least partially housed        works 217 and provide the requesting wireless
within a housing .                                             communication system 101 with an appropriate version of
   In some embodiments the provisioning server 132             the remote authentication software 215 . Further details of
includes a hard disk drive (not shown ) for reading from and 5 themethod for a wireless communication system 101 enroll
writing to a hard disk , and / or an optical disk drive (not       i ng in remote authentication service is provided below with
shown ) and /or a magnetic disk drive (notshown) for reading       reference to FIG . 6 .
from and writing to removable optical disks (not shown ) and          FIG . 3A is a block diagram of an embodiment of the
magnetic disks (not shown ), respectively . The optical disk        subscriber database 124 shown in FIG . 1 . The subscriber
can be read by a CD -ROM , while the magnetic disk can be 10 database 124 includes data for one or more users or sub
a magnetic floppy disk or diskette . The hard disk drive ,   scribers 300a - 300n of the system . For each subscriber, the
optical disk drive, and magnetic disk drive may communi            subscriber database 124 stores identification data 302, such
cate with the processing unit via the bus 205 . The hard disk      as the subscriber 's contact details , billing address , a unique
drive , optical disk drive and magnetic disk drive may             identifier of the subscriber ' s wireless communication device
include interfaces or controllers (not shown ) coupled 15 106 , SIM card , or extension unit 108 . The identification data
between such drives and the bus 205 , as is known by those         may include personal demographic information ( e . g., name,
skilled in the relevant art. The drives and their associated       address , telephone number, email address ), financial infor
computer - readable media , provide non - volatile storage of      mation ( e . g ., credit card information ), user web portal login
computer readable instructions , data structures, program          information ( e. g ., username and password ), etc .
modules and other data for the authentication server 118 . 20         For each subscriber , the subscriber database 124 may also
Other types of computer- readable media that can store data         store the home location 306 where the user or subscriber has
accessible by a computer may be employed , such a magnetic         his/her account ; the current location 308 of the wireless
cassettes, flash memory cards, digital video disks (DVD ),         communication device 106 , SIM card , and/ or extension unit
Bernoulli cartridges, RAMS, ROMs, smart cards, etc.            108 of the subscriber ; subscriber tracking data 310 ; account
    The bus 205 can employ any known bus structures or 25 ing data 312 for the subscriber; and/ or a pointer to the
architectures, including a memory bus with memory con -        authentication data currently being used by the subscriber
troller , a peripheral bus, and a local bus . Unless described and stored in the authentication bank 126 (FIG . 1 ). The
otherwise , the construction and operation of the various          home location 306 is the geographic location where the
blocks shown in FIG . 2B are of conventional design . As a          subscriber has their wireless account, such as San Francisco
result, such blocks need not be described in further detail 30 for the subscriber 's AT & T® cellular telephone account. The
herein , as they are well understood by those skilled in the       home location data may also include the wireless commu
relevant art .                                                     nication client data for the subscriber ' s home location (home
   The communications circuitry 209 is used for communi -          public landsmobile network (HPLMN ) and telephone num
cating with the data network 114 , service provider 110 ,          ber ), and wireless communication client data for the sub
wireless communication client 106 , and /or extension unit 35 scriber ' s current location registered public lands mobile
108 .                                                              network (RPLMN )). Similarly, the current location 308 is
  The memory 203 may include one or more application               the location where the subscriber' s wireless communication
programs, modules, and /or data , including an operating           device 106 , SIM card , and / or extension unit 108 is , as
system 211 which has instructions for communicating, pro -         determined by the system (described in detail below ). For
cessing, accessing, storing, or searching data . Examples of 40 example , the current location is London , England . The
suitable operating systems include DOS, UNIX , WIN - tracking data 310 are data collected about the user ' s con
DOWS, or LINUX . The operating system may also include nectivity sessions , times, locations, etc . The accounting data
a basic input/output system (BIOS ), which may form part of 312 is a calculation of the user 's communication session
the ROM , may contain basic routines to help transfer              times , costs per minute per location , running and total costs,
information between elements within the authentication 45 etc . Invoices may be generated from the accounting data
server 118 , such as during startup . In addition , the memory 312 . Finally , the wireless account data 304 may include a
203 may also include a network communication module 213            pointer to the authentication data in the authentication bank
for communicating with the data network 114 , service              that the subscriber is currently using or has historically used .
provider 110 , wireless communication client 106 , and /or         For example , while in London , the user may be authenti
extension unit 108 ; remote authentication software 215 ( e . g ., 50 cating service from a particular VODAPHONE SIM card
a list of area codes and corresponding locations ; a list of in the authentication bank 126 (FIG . 1 ), which has an
local dial- in telephone numbers for use when the subscriber       associated account profile stored in the accounting module
wants to make a non - local call; etc ) ; and a list of networks   214 (FIG . 2A ) that has a particular profile of cost per minute
217 . Different embodiments may include some or all of              for different times of the day. It should be noted that the
these procedures or modules in memory .                  55 pointer 314 does not need to remain associated with par
   In some embodiments , the network communication mod -    ticular authentication data and can change for each wireless
ule 213 receives requests from wireless communication           communication session . For example , the subscriber may
clients 106 and/ or wireless communication client extension use a particular VODAPHONE SIM card (and associated
units 108 for remote authentication software 215 . In some account ) when making a call during the day in London , and
embodiments, the memory 203 stores multiple versions of 60 an ORANGE? SIM card when making a call in the evening
remote authentication software 215 corresponding to differ -    in London . The accounting module 214 automatically deter
ent communication networks ( e .g ., GSM , CDMA , and so mines the most cost effective account ( and associated SIM
on ) and differentmobile operating systems, such as PALM        card ) to use at any particular time and location . This process
OS or BLACKBERRY OS . The operating system 211 con - is transparent to the user.
tains instructions to determine what type of wireless /mobile 65 FIG . 3B is a block diagram of the authentication bank 126
network ( e . g ., GSM , CDMA , and so on ) and mobile oper -      shown in FIG . 1 . The authentication bank 126 contains one
ating system is being used by the requesting wireless com          or more : physical identification modules (e.g ., SIM cards)
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 24 of 32


                                                     US 9 ,736 ,689 B2
                                                                                                12
320a - 320n ; phones 324a -324n ; and/ or other authentication  all further communications between the wireless communi
information 326 . In use , the management module 214 (FIG .     cations device and the network . The network may periodi
2A ) and the accounting module 216 ( FIG . 1 ) of the authen -  cally require re -authentication of the wireless communica
tication server 118 ( FIGS. 1 and 2 ) access the authentication tions device .
bank 126 to obtain authentication information for the current 5 Also , as explained in detail below , the phones 324 are
location of a particular wireless communication client 106      used for provisioning wireless communication for the wire
and/ or extension unit 108 (FIG . 1 ). As explained in detail less communication clients 106 and /or extension units 108
below , the stored physical identification modules 320 are        (FIG . 1 ) in locations that store authentication data directly
used for provisioning wireless communication for the wire         on the phone and not on a SIM card , such as is common with
less communication clients 106 and /or extension units 108 10 CDMA carriers like SPRINT® . The authentication informa
( FIG . 1 ) in locations that have GSM networks , such as the     tion 326 is used for provisioning other wireless communi
U .K . A stored physical identification module 320 may            cation , such as for WIFI hotspot authentication or the like.
include one or more of Subscriber Identity Module (SIM )           Each of the SIM cards 320a -n may be received in a
cards, a Universal Subscriber Identity Module (USIM ) physical slot 322a - n , which is sized and dimensioned for
cards, a Removable User Identity Module (RUIM ) cards, a 15 receiving SIM cards. Each slot,may for example , take the
Willcom - SIM , a Universal SIM , etc . In the description form of a number of electrical contacts or optical transceiv
herein , the term SIM is used to refer to any such physical     ers aligned to couple with a complementary interface on the
identification module .                                         SIM card . A universal asynchronous receiver/transceiver
   Most wireless communications devices include secure          (UART ) (not shown ) is associated with each of the SIM slots
 authentication data within the device. In Global System for 20 322 . The UART is a device, usually in the form of an
Mobile (GSM ) communication systems, a removable smart            integrated circuit , which performs the parallel- to -serial con
card Integrated Circuit Card ( ICC ) , also known as a sub        version of digital data that has been transmitted , for
scriber identity module (“ SIM ” ) card , securely stores sub -   example , from a modem or other serial port, for use by a
scriber related data or information , such as a service -sub -    computer, and which converts parallel to serial, for example ,
scriber key (IMSI) used to identify a subscriber . The SIM 25 suitable for asynchronous transmission over phone lines.
card allows users to change phones by simply removing the           It should be appreciated that although SIM cards are
SIM card from one cellular ormobile phone and inserting it        described herein , any comparable readable media may that
into another cellular phone or broadband telephony device .       stores unique subscriber identifying information , such as an
The SIM card may also store one or more identifiers that          IMSI and/ or secret key, may be used . For example , such
uniquely identify a subscriber account. In other communi- 30 readable media may include Universal Subscriber Identity
cation systems, such as the Universal Mobile Telecommu        Module , a Removable User Identity Module , a Willcom
nications System (UMTS ), the equivalent of a SIM card is     SIM , and a Universal SIM .
called the Universal Subscriber Identity Module (USIM ).         In some embodiments, a phone 324a and /or SIM 320a
Similarly, in networks that use Code division multiple access and/or authentication information 326 has associated with it
(CDMA ), the Removable User Identity Module (RUIM ) is 35 a corresponding unique phone number. Accordingly , when
more popular. However, many CDMA - based networks do              phone 324a and/ or SIM 320a and/ or authentication infor
not require any such card , and the service is bound to a         mation 326 is assigned to a particular wireless communica
unique identifier contained in the wireless device itself.        tion client 101, the unique phone number is assigned to the
  SIM cards store network specific information used to            wireless communication client 101 as well. In someembodi
authenticate and identify subscribers on the network , the 40 ments , the assignation information is stored in subscriber
most important of these are the ICCID , IMSI, Authentication  database 124 and / or routing database 130 .
Key (Ki), Local Area Identity (LAI) and Operator- Specific           FIG . 4A is a block diagram of an embodiment of the
Emergency Number . The SIM also stores other carrier              communications server 128 shown in FIG . 1. The commu
specific data such as the SMSC (Short Message Service             nications server 128 contains a plurality of components,
Center ) number, Service Provider Name (SPN ), Service 45 such as at least one processor 400 ; a memory 402 ; commu
Dialing Numbers (SDN ), Advice -Of-Charge parameters and          nications circuitry 406 ; input and/ or outputdevices 404 , like
 Value Added Service (VAS ) applications.                       a display, keyboard , and mouse; and at least one bus 407 that
   In networks using SIM cards, when the wireless commu -       connects the aforementioned components . Different
nications device is turned on , it obtains the IMSI from the    embodiments may include some or all of these components.
SIM card , and passes this to the network operator ( such as 50 Also in some embodiments , these components are at least
service provider 110 ) requesting access and authentication .     partially housed within a housing . The processor 400 may be
The network operator searches its database for the incoming       any logic processing unit, such as one or more central
IMSI and its associated Ki. The network operator then             processing units (CPUs) , digital signal processors (DSPs ),
generates a Random Number (RAND ) and signs it with the           application -specific integrated circuits (ASICs), etc .
Ki associated with the IMSI ( and stored on the SIM card ), 55 The communications circuitry 406 is used for communi
computing another number known as Signed Response             cating with the data and voice networks 114 and 112
(SRES _ 1) . The network operator then sends the RAND to      respectively ( FIG . 1 ). In some embodiments the communi
the wireless communications device, which passes it to the        cations server 128 includes a hard disk drive ( not shown ) for
SIM card . The SIM card signs it with its Ki, producing reading from and writing to a hard disk , and/ or an optical
SRES _ 2 which it gives to the wireless communications 60 disk drive (not shown ) and/ or a magnetic disk drive (not
device along with encryption key Kc. The Mobile wireless          shown ) for reading from and writing to removable optical
communications device passes SRES _ 2 on to the network       disks (not shown ) and magnetic disks ( not shown ), respec
operator. The operator network then compares its computed     tively . The optical disk can be read by a CD -ROM , while the
SRES _ 1 with the computed SRES _ 2 that the wireless com - magnetic disk can be a magnetic floppy disk or diskette . The
munications device returned . If the two numbers match the 65 hard disk drive , optical disk drive , and magnetic disk drive
SIM is authenticated and the wireless communications may communicate with the processing unit via the bus 407 .
device is granted access to the network . Kc is used to encrypt   The hard disk drive, optical disk drive and magnetic disk
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 25 of 32


                                                      US 9 ,736 ,689 B2
                               13                                                                 14
drive may include interfaces or controllers (not shown )            home location . Then the second communications server 128
coupled between such drives and the bus 407 , as is known           locates the called wireless communication client and , using
by those skilled in the relevant art. The drives and their          standard telecommunications technology and protocols ,
associated computer-readable media, provide non -volatile           switches the call to the local network 102 for the called
storage of computer readable instructions, data structures , 5 wireless communication client' s current location . In this
program modules and other data for the communications way, the calling wireless communication client makes a
server 128 . Other types of computer - readable media that can      local outbound call to its local communications server 128 ,
store data accessible by a computer may be employed , such   and the called wireless communication client receives an
a magnetic cassettes , flash memory cards, digital video disks
(DVD ), Bernoulli cartridges, RAMS, ROMs, smart cards, 10 inbound
                                                               FIG  .
                                                                       local call over its local network 102 .
                                                                      5A is a block diagram of the wireless communication
etc .
    The bus 407 can employ any known bus structures or The wirelessor communication
                                                             client 106  (    wireless extension unit 108 ) shown in FIG . 1 .
                                                                                              client 106 (or wireless exten
architectures, including a memory bus with memory con        sion unit  108 ) contains a plurality of components, such as at
troller, a peripheral bus, and a localbus . Unless described
otherwise the construction and operation of the various 15 least one processor 500 ; a memory 502 ; communications
otherwise , the construction and operation of the various 15
blocks shown in FIG . 4A are of conventional design . As a   circuitry 518 coupled to one or more wireless radios or
result , such blocks need not be described in further detail        transceivers 540 ; user interface devices 506 , like a display
herein , as they are well understood by those skilled in the 508 , keypad 510 , speaker, and microphone 511 ; a self
relevant art.                                                contained power source 502 like a battery , coupled to a
   Thememory 402 may comprise Random Access Memory 20 power management module 504 , and at least one bus 514
(RAM ), Read Only Memory (ROM ), or the like . The                  that connects the aforementioned components . The wireless
memory 402 may include one ormore application programs,             communication client 106 (or wireless extension unit 108)
modules , and /or data , including an operating system 408          stores at least a portion of authentication data 530 either on
which has instructions for communicating, processing,               a SIM card and /or in memory 512 as authentication infor
accessing, storing, or searching data . Examples of suitable 25 mation 532 . Different embodiments may include some or all
operating systems include LINUX , JAVA , WINDOWS                    of these components . Also in some embodiments , these
MOBILE , PALM OS , or the like . The operating system may           components are at least partially housed within a housing .
also include a basic input/ output system (BIOS ), which may The processor 500 may be any logic processing unit, such as
form part of the ROM , may contain basic routines to help    one or more central processing units (CPUs), digital signal
transfer information between elements within the commu- 30 processors (DSPs), application -specific integrated circuits
nications server 128 , such as during startup . In addition , the   (ASICs), etc .
memory 402 may also include a network communication                   The communications circuitry 518 is used for communi
module 410 for communicating with the data network 114 ,            cating with the service provider 110 , and / or extension unit
voice network 112 ( FIG . 1 ), and routing database 130 ( FIG .     108 , and /or data network 114 , and/ or voice network 112
1 ) ; and communications application software 412 for receiv - 35 (FIG . 1 ) . The transceivers 540 may include cellular tele
ing calls, determining the most efficient or suitable route for     phone transceivers as well as BLUETOOTH transceivers or
the call , and thereafter routing the call. For instance , for an   the like , e . g ., to communicate with wireless extension unit
AT & T® subscriber in London trying to make a call using the        108 .
VODAPHONE® network , the communications server may                    Thememory 512 may comprise Random AccessMemory
determine the following routing matrix : for calls that will 40 (RAM ), Read Only Memory (ROM ), or the like . In some
not incur international roaming (e .g ., within U .K .), use        embodiments the wireless communication client 106 (or
authentication information associated with the VODA -               wireless extension unit 108 ) includes a hard disk drive (not
PHONE® network ; and for calls that would incur interna -           shown ) for reading from and writing to a hard disk , and / or
tional roaming ( e. g., to New Zealand ), determine a routing       an optical disk drive (not shown ) and/or a magnetic disk
path , use authentication information associated with net - 45 drive (not shown ) for reading from and writing to removable
works in the routing path .                                    optical disks (not shown ) and magnetic disks (not shown ),
   FIG . 4B is a block diagram of an embodiment of the              respectively . The optical disk can be read by a CD -ROM ,
routing database 130 shown in FIG . 1 . The routing database        while the magnetic disk can be a magnetic floppy disk or
includes a roaming subscribers database 420 and a best              diskette . The hard disk drive, optical disk drive , and mag
routes database 422 . The roaming subscribers database 420 50 netic disk drive may communicate with the processing unit
lists the unique phone number or extension of each sub -      via the bus 514 . The hard disk drive , optical disk drive and
scriber, i.e ., the unique telephone number assigned to the magnetic disk drive may include interfaces or controllers
roaming subscriber and to which all calls to his regular      ( not shown ) coupled between such drives and the bus 514 ,
number are forwarded , as well as the corresponding local as is known by those skilled in the relevant art. The drives
number currently assigned to the roaming subscriber 424 . 55 and their associated computer- readable media , provide non
For example , the AT & T® subscriber having a phone number    volatile storage of computer readable instructions, data
415 - 555 - 1234 may be assigned current VODAPHONE®           structures, program modules and other data for the wireless
number in London of +44 -08457 -300 - 123 . The best routes         communication client 106 (or wireless extension unit 108 ).
database 422 lists the preferred routing details for connec -       Other types of computer -readable media that can store data
tions between different geographic locations, such as 60 accessible by a computermay be employed , such a magnetic
between San Francisco and London , between San Francisco            cassettes , flash memory cards, digital video disks (DVD ),
and Perth , and so on .                                             Bernoulli cartridges, RAMs, ROMs, smart cards, etc .
   Other embodiments for routing calls may be implemented              The bus 514 can employ any known bus structures or
by communications server 128 . For instance , communica -           architectures, including a memory bus with memory con
tions server 128 that is local to the region from which the call 65 troller, a peripheral bus , and a local bus. Unless described
originates may switch the call to a second communications           otherwise, the construction and operation of the various
server 128 in the called wireless communication client's            blocks shown in FIG . 5A are of conventional design . As a
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 26 of 32


                                                         US 9 ,736 ,689 B2
                            15                                                                       16
result, such blocks need not be described in further detail            128 (FIG . 1), using the routing database 130 , then reroutes
herein , as they are well understood by those skilled in the           the call to the destination using the most suitable route . For
relevant art .                                                         example , the communications server 128 (FIG . 1 ) may route
   The memory 512 may include one or more application                  the call over Voice Over IP ( VOIP ) to another communication
programs, modules , and /or data , including an operating 5 server near the destination in San Francisco , thereby greatly
system 520 which has instructions for communicating , pro -            reducing the cost of the call .
cessing , accessing , storing, or searching data . Examples of            FIG . 6 is an embodiment of a flow diagram of a method
suitable operating systems include LINUX , JAVA , WIN -                200 of subscribing a user , wireless communication client
DOWS MOBILE , PALM OS, or the like . The operating                     106 , wireless communication extension unit 108 , and /or
system may also include a basic input/ output system 10 SIM card to the system of FIG . 1 . Initially , the subscriber,
(BIOS), which may form part of the ROM , may contain                   using either the wireless communication client 106 , the
basic routines to help transfer information between elements           wireless communication extension unit 108 , a combination
within the wireless communication client 106 ( or wireless             of the client 106 and the extension unit 108 , or a web
extension unit 108 ), such as during startup . In addition , the       browser on any computing device , requests a subscription to
memory 512 may also include a network communication 15 the administration system 116 . The connection to the pro
module 522 for communicating with the service provider visioning server 132 may be via a wireless (for example , 3G ,
110 , (extension unit 108 ), (wireless communication client GPRS , EDGE or WiFi) or wired (for example , Internet or
106 ), data network 114 , and /or voice network 112 (FIG . 1) ; intranet) connection .
a remote authentication module 524 ( optionally including a         The subscriber initiates the request by submitting sub
non -local calls database 525 , which is discussed further in 20 scriber information (e.g., name, home location , billing
reference to FIG . 5B ), and other client applications 526 ,           details, phone number, home service provider name, user
such as a Web browser etc . Different embodiments may                  name, and password ) to the administration system 116 , at
include some or all of these procedures or modules in                  600 . A subscriber account is then established at 602 . The
memory .                                                               subscriber account details are then stored by the authenti
   In the case of cellular phones , and in particular GSM 25 cation server 118 in the subscriber database 124 ( FIG . 1) at
cellular phones , the wireless communications device 106               604 . The subscriber then downloads remote authentication
includes one or more SIM card interfaces , such a SIM card             module 524 (FIG . 5A ) from administration system 116 , at
slots, electrical contacts such as pins , optical transceivers, or 608 , and installs it on the wireless communication client 106
other interfaces . In some embodiments , the SIM card inter        and /or wireless extension unit 108 at 608. In some embodi
faces may be empty , where the wireless communications 30 ments, the remote authentication module 524 (FIG . 5A )
device 106 relies completely on remote authentication from             includes: a list of area codes and corresponding locations; a
the instant system , while in other embodiments the SIM                list of local dial-in telephone numbers for use when the
interfaces may contain a SIM card 530 . The technical details          subscriber wants to make a non -local call ; etc 525 (FIG . 5A ).
of the SIM card 530 will not be repeated here, as they are    In some embodiments, the remote authentication module
well known in the art.                                     35 524 (FIG . 5A ) on the extension unit 108 is preloaded on the
   In some embodiments , the wireless extension unit 108 unit at time of manufacture. Also in some embodiments ,
included fewer components , modules , and procedures than              updates to the remote authentication module 524 ( FIG . 5A )
listed above. In these embodiments, the wireless extension             are sent automatically to the client 106 or extension unit 108
unit 108 does not include a user interface 506 or client               when needed . In the case where the remote authentication
applications 526 . In some embodiments that utilize the 40 module 524 (FIG . 5 ) is downloaded via a Web browser onto
wireless extension unit 108 , the wireless communication               a separate computing device, such as a subscriber ' s desktop
client 106 communicates either exclusively voice or data ,             computer, the subscriber must transfer and install the mod
while the wireless extension unit 108 communicates the                 ule onto the wireless communication client 106 and / or
other. For example , the wireless communication client 106             wireless extension unit 108 at 608 .
may communicate data over the data network 114 (FIG . 1) 45 Using the network authentication module 522 (FIG . 5A ),
using the wireless communication client' s existing wireless the wireless communication client 106 transmits its creden
account, such as the AT & T® account, and the wireless                 tials parameters, and its location parameters , such as its
extension unit 108 may communicate voice with the service              MCC and MNC , to the provisioning server 118 , at 614 . In
provider 110 ( FIG . 1 ) and voice network 112 . In these              some embodiments, the wireless communication client 106
embodiments , and as described in detail below , wireless 50 determines its location information based on a detection of
communication client 106 communicates voice signals                    available cellular networks . The provisioning server 118
between itself and the extension unit, which communicates              may optionally transmit to wireless communication client
the voice communications between itself and the service            106 the IMSI and PLMN , and other information extracted
provider 110 (FIG . 1 ), such as by using a cellular phone's       from authentication bank 126 that is capable of being
BLOOTOOTH transceiver.                                          55 transmitted per subscription based on the location informa
   FIG . 5B is a block diagram of the non -local calls database    tion and availability of those parameters. The provisioning
525 of FIG . 5A . The non -local calls database 525 lists          server 118 stores these data , and also the subscribers per
various locations, corresponding area codes , and corre -          sonal and payment information in the subscriber database
sponding local dial- in telephone numbers for use when the         124 ( FIG . 1 ), at616 , and then optionally sends an acknowl
subscriber wants to make a non -local call when present at a 60 edgement to the wireless communication client 106 at 618 .
particular location . For example , when a user desires to             In some embodiments , the wireless communication client
make a non - local call when within a particular location ( e . g .,   106 ( or wireless extension unit 108 ) stores at least a portion
a visiting caller in London wants to call his home office in           of the incoming authentication data either on a SIM card
San Francisco ), the client 106 or extension unit 108 is able          and/or in memory 512 as authentication information 532.
to determine that the called number is not within the local 65           FIG . 7 is an embodiment of a method 700 for establishing
area , and then dial a local communication server 128 (FIG .           a data link for the wireless communication client 106 shown
1 ) at a local number from the list. The communication server          in FIG . 1 . Initially, the wireless communication client 106
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 27 of 32


                                                    US 9 ,736 ,689 B2
                              17                                                                  18
requests service over signal link , in this case data service ,    is verified , the authentication server 118 of the administra
from the local wireless network carrier at 702 . For example ,    tion system 116 obtains suitable local authentication infor
a subscriber with an AT & T® wireless account in San              mation from the authentication bank 126 , at 810 . The
Francisco is traveling to London . The subscriber turns on        management module 216 ( FIG . 2A ) on the authentication
their cellular telephone, which automatically establishes a 5 server 118 (FIG . 1 ) determines local wireless account that is
network connection if possible , i. e ., the subscriber has   most suitable and available and then obtains the authenti
international roaming privileges , a GSM phone, etc . The     cation information for that account from the authentication
request for service may be a request of any of a cellular          bank 126 . For example , if the subscriber is calling during the
phone service , a short message service (SMS), a mobile            day in London , the system determines from multiple
email service, a mobile instant messaging service , an Inter - 10 accounts that a particular VODAPHONE® account is not
net access service , a Voice Over Internet Protocol (VoIP )        being used and offers the best rate for the location and time
service, a multimedia message service (MMS), or any                of day, and obtains the authentication information for that
combination of the aforementioned .                           VODAPHONE® account from the SIM card associated
   To establish service , the local service provider 110      with that account.
requests authentication information from the wireless com - 15 Optionally , at 811 , the administration system associates a
munication client 106 over signal link at 704 . The wireless       phone number that is local to the local communications
 communication client 106 locates the necessary authentica -       network with the requesting wireless communications sys
tion information from the authentication data 530 (FIG . 5A )      tem 101. In some embodiments , a phone 324a and /or SIM
at 706 . This authentication data may be obtained from a local     320a and/ or authentication information 326 has associated
SIM card or from authentication data 530 stored in memory 20 with it a corresponding unique phone number . Accordingly ,
512. The authentication data is then sent to the service           when phone 324a and/ or SIM 320a and /or authentication
provider over signal link at 708 , which then authenticates the   information 326 is assigned to a particular wireless com
client 106 at 710 . Once the client 106 has been authenti -       munication client 101, the unique phone number is assigned
cated , a local wireless service over data link is provided      to the wireless communication client 101 as well . In some
including the provision of a data communication link at 712 . 25 embodiments , the assignation information is stored in sub
In some embodiments, the data communication link is              scriber database 124 and /or routing database 130 . For
established between the wireless communication client 106        example , an AT & T® subscriber having a phone number
and the service provider 110 , while in other embodiments ,        415 -555 - 000 in London is assigned a VODAPHONE®
the data communication link is established between the             number in London of + 44 -08457 - 300 - 000 , so that it appears
wireless communication extension unit 106 and the service 30 as a local phone number to VODAPHONE® and does not
provider 110.                                                      get charged exorbitant roaming charges.
   The method described in FIG . 7 is not necessary when              The authentication information is then sent to the wireless
provisioning a wireless data communication service like            communication client, over the data link , at 812 . In some
WIFI or WIMAX , where the remote authentication is                 embodiments , optionally, the wireless communication client
handled as described with reference to the following figures . 35 stores a portion or all of the authentication information , for
   FIG . 8 is an embodiment of a method 800 of establishing        instance in memory 512 , at 813. The wireless communica
a virtual local wireless service for the wireless communica       t ion client receives the authentication information and sends
tion client 106 ( FIG . 1 ) once a data communications link has     it to the service provider 110 over signal link at 814 . The
been established . In some embodiments, wireless commu             service provider then authenticates the wireless communi
nication client 106 has the capability of accessing a radio for 40 cation client as a local wireless communication client, at
communications services, such as voice, while using a data         816 , and provides the requested service to the wireless
connection to access remote authentication data to register        communication client at 818 . The wireless communication
as a local user. This method 800 is performed without the          client may then communicate with a destination device
assistance of the extension unit 108. As soon as the wireless      using the requested communication link . For example , the
communication client 106 is turned on , or as soon as the 45 AT & T® subscriber can then place any calls using his
wireless communication client 106 attempts to make a call,         cellular phone , which acts as a local cellular phone .
it requests access to the desired wireless service by sending        FIGS. 9A and 9B are embodiments of methods 900 and
a request to the local service provider 110 over signal link at    928 respectively of establishing a virtual local wireless
802 . For example, a subscriber with an AT & T® account in         service for the wireless communication client 106 ( FIG . 1 )
San Francisco turns on his cellular phone in London . Ini- 50 using the wireless extension unit 108 (FIG . 1 ). In some
tially , a data connection is needed , and is established pur-     embodiments, wireless communication client 106 does not
suant to FIG . 7 . The service provider 110 responds by            have the capability of accessing a radio for communications
requesting authentication information from the wireless            services, such as voice , while using the data connection
communication client 106 over signal link at 804 . The             (established for instance , using the method described in
remote authentication module 524 (FIG . 5A ) on the wireless 55 reference to FIG . 7 ) to access remote authentication data to
communication client 106 then requests local authentication        register as local user. In such a case , wireless communica
information from the administration system 116 , over the          tion client 106 and the wireless extension unit 108 may be
data channel, at 806 . The request typically includes the      used together.
request received from the service provider , a unique sub -       In the embodiment illustrated in FIG . 9A , the wireless
scriber or wireless communication client identifier and /or 60 communication client 106 uses the data connection ( estab
password , and the wireless communication client' s current    lished for instance , using the method described in reference
location . The administration system 116 receives the request  to FIG . 7 ) to access remote authentication data , and the
for the authentication information and first verifies that the wireless extension unit 108 accessing a radio for providing
subscriber has an account in good standing, at 808, by             communications services . With reference to FIG . 9A , as
searching the subscriber database for the account associated 65 soon as the wireless communication client 106 is turned on ,
with the particular subscriber of wireless communication           it establishes a data connection as described in relation to
client. If the subscriber (or wireless communication client)       FIG . 7 . As soon as the wireless extension unit 108 is turned
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 28 of 32


                                                    US 9 ,736 ,689 B2
                              19                                                              20
on , or first attempts to make a call, it requests access to the extension unit to the destination party, i.e., the subscriber 's
desired local wireless service by sending a request to the       AT & T® cellular phone acts as a local VODAPHONE®
local service provider 110 over signal link at 902 . For cellular phone .
example , a subscriber with an AT & T® account in San               In the embodiment illustrated in FIG . 9B , the wireless
Francisco turns on his extension unit and phone in London . 5 extension unit 108 uses the data connection ( established for
Initially, the service provider 110 responds by requesting instance , using themethod described in reference to FIG . 7 )
authentication information over signal link from the wireless      to access remote authentication data , for instance , on behalf
communication extension unit 108 at 904 . The remote of          the wireless communication client 106 . FIG . 9B is an
                                                              embodiment of a method 928 of establishing a local wireless
authentication module 524 (FIG . 5A ) on the wireless com service for the wireless communication client 106 (FIG . 1 )
munication extension unit 108 then requests local authenti 10 using the wireless extension unit 108 (FIG . 1 ). As soon as
cation information from the wireless communication device the wireless      communication client 106 is turned on or
106 at 906 . Alternatively , the remote authentication module     attempts to make a call, it requests access to the desired local
524 (FIG . 5 ) on the wireless communication extension unit       wireless service by sending a request to the local service
108 then requests local authentication information trom
                                                     from the
                                                          the 15 provider 110 at 930 . For example , a subscriber with an
administration system 116 , over the data channel established AT & T® account in San Francisco turns on his extension unit
between the client 106 and the administration system 116 . In and phone in London. The service provider 110 respondsby
some embodiments , communication between the wireless              requesting authentication information from the wireless
communication extension unit 108 and the service provider          communication client 106 at 932 . The remote authentication
110 occurs via the wireless communication client 106 . In 20 module 524 (FIG . 5 ) on the wireless communication client
some embodiments , communications between the extension            106 then requests local authentication information from the
unit 108 and the client 106 are via BLUETOOTH wireless            wireless communication extension unit 108 at 906 . In some
connection , while in other embodiments, the communica             embodiments, communications between the client 106 and
tions may occur over a wire coupling the devices.              the extension unit 108 are via BLUETOOTH wireless con
   The request typically includes the request received from 25 nection , while in other embodiments , the communications
the service provider, a unique subscriber or wireless com -       may occur over a wire coupling the devices.
munication extension unit identifier and /or password , and          At this time or earlier, the extension unit 108 establishes
the wireless communication extension unit ' s current loca -       a data connection to the service provider 110 as described
tion . The administration system 116 receives the request for above in relation to FIG . 7 . The extension unit 108 then
the authentication information and verifies that the sub - 30 requests authentication information from the administration
scriber has an account in good standing, at 910 , by searching     system 116 , via the data channel, at 936 . The request
the subscriber database for the account associated with the        typically includes the request received from the service
particular subscriber of wireless communication client. If         provider, a unique subscriber or wireless communication
the subscriber ( or wireless communication extension unit) is     extension unit identifier and /or password , and the wireless
verified , the authentication server 119 of the administration 35 communication client' s current location . The administration
system 116 obtains suitable local authentication information       system 116 receives the request for the authentication infor
from the authentication bank 126 , at 912 . In particular, the    mation and verifies that the subscriber has an account in
management module 216 (FIG . 2A ) on the authentication            good standing , at 938 , by searching the subscriber database
server 119 (FIG . 1 ) determines which local wireless account      for the account associated with the particular subscriber of
is most suitable and then obtains the authentication infor- 40 wireless communication client. If the subscriber ( or wireless
mation for that account from the authentication bank 126 .         communication extension unit ) is verified , the authentication
For example , if the subscriber is calling during the day in       server 119 of the administration system 116 obtains suitable
London , the system determines from multiple accounts that         local authentication information from the authentication
a particular VODAPHONE® account is not being used and             bank 126 , at 940 . In particular, the management module 216
offers the best rate for London during the day, and obtains 45 (FIG . 2A ) on the authentication server 119 (FIG . 1 ) deter
the authentication information for that VODAPHONE®             mines which local wireless account is most suitable and then
account from the SIM card associated with that account.        obtains the authentication information for that account from
   The authentication information is then sent to the wireless     the authentication bank 126 . For example , if the subscriber
communication client 106 , over the data link , at 914 . The       is calling during the day in London , the system determines
wireless communication client 106 receives the authentica - 50 from multiple accounts that a particular VODAPHONE®
tion information and sends it to extension unit 108 at 916 .       account is notbeing used and offers the best rate for London
Alternatively , the authentication information is sent directly    during the day , and obtains the authentication information
to the extension unit 108 via the data link established by the     for that VODAPHONE® account from the SIM card asso
wireless communication client 106 . Again this authentica -        ciated with that account .
tion information may be sent wirelessly or through a wire 55 The authentication information is then sent to the wireless
coupling the devices . The authentication information is then communication extension unit 108 , over the data link , at
transmitted to the service provider by the extension unit 108 942 . The extension unit 108 receives the authentication
at 918 . The service provider 110 then authenticates the           information and sends it to the wireless communication
wireless communication extension unit as a local wireless          client 106 at 944. Again this authentication information may
communication client , at 920 , and provides the requested 60 be sent wirelessly or through a wire coupling the devices.
service to the wireless communication extension unit at 922 .     The authentication information is then transmitted to the
The extension unit 108 then provides a conduit for the            service provider by the client 106 at 948 . The service
requested service to the wireless communication device at         provider 110 then authenticates the wireless communication
924 . The wireless communication client may then commu -           client 106 as a local wireless communication client, at 950 ,
nicate with a destination device via the extension unit . For 65 and provides the requested service to the wireless commu
example , the AT & T® subscriber can then place any calls          nication client 106 at 952 . The wireless communication
using his cellular phone which are communicated via the            client 106 may then communicate with a destination device .
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 29 of 32


                                                      US 9,736 ,689 B2
                            21                                                                   22
For example , the AT & T® subscriber can then place any calls      er' s home location. The routing database 130 at this com
using his cellular phone to the destination party , i.e ., the     munication server 128 (FIG . 1 ) constantly associates the
subscriber's AT & T® cellular phone acts as a local VODA           unique local telephone number assigned to the subscriber
PHONE® cellular phone.                                             with the current local telephone number assigned to the
  FIG . 10 is an embodiment of a flow diagram of a method 5        subscriber. For example , if the user is currently in London ,
 1000 re - authenticating with the service provider 110 of FIG .   and has a particular VODAPHONE® account and telephone
1 . Every so often , the wireless communication client 106         number assigned to him , the routing number associates the
and/ or extension unit 108 may need to re -authenticate with       unique local telephone number with the subscriber ' s current
the service provider 110 . This is generally required by the       VODAPHONE® local number. Then , when a call is made
service provider 110 to thwart security breaches . Once the 10 to the subscriber ' s regular number, it is forwarded to nearest
service provider has provided the requested service , at 1002 , communication server , and then routed to the current local
as described above , the service provider 110 may periodi- number associated with the subscriber ( e. g ., VODA
cally, or at any time, request re - authentication at 1004 . PHONE® number ) where the user receives the call . Incom
Depending on the embodiment, the client 106 or extension        ing calls are routed as is most efficient or suitable for the
unit 108 then requests re -authentication from the adminis - 15 subscriber and service operator. For example , the incoming
tration server 116 over the data link at 1006 . As before , the call may be routed from the communication server nearest
administration system 116 receives the request for the             the subscriber's home location to another communication
authentication information and verifies that the subscriber        server nearest the subscriber 's current local location over
has an account in good standing, at 1008 , by searching the        VOIP . This greatly reduces the cost of incoming calls, and the
subscriber database for the account associated with the 20 entire process is transparent to the subscriber and the party
particular subscriber of wireless communication client. If calling the subscriber.
the subscriber (or wireless communication extension unit ) is It should be appreciated that the system described in FIG .
verified , the authentication server 119 of the administration     1 and the methods described in FIG . 6 - 10 can be used for
system 116 obtains suitable local authentication information       providing any other type of wireless voice or data service ,
from the authentication bank 126 , at 1010 . In particular, the 25 such as WIMAX , WFI, VOIP , etc . For instance , in the case
management module 216 (FIG . 2A ) on the authentication of wireless data services, like WIFI or WIMAX , users
server 119 (FIG . 1) determines which local wireless account connect to remote wireless access points or " hotspots” by
is most suitable and then obtains the authentication infor         first connecting through a data channel on their cellular
mation for that account from the authentication bank 126 .         telephone to the administration server ; obtaining authenti
   The authentication information is then sent to the wireless 30 cation information (such as a username and password ) for
communication client 106 or extension unit 108 , over the          the WIMAX or WIFI network ; and then using this authen
data link , at 1012 . The client 106 or extension unit 108         tication information for accessing the WIFI or WIMAX
receives the authentication information and it or the other of     network on their cellular phone, laptop , etc .
the client 106 or extension unit 108 sends it to the service
provider at 1014 . Again this authentication information may 35                     Alternative Embodiments
be sent wirelessly or through a wire coupling the devices .
The service provider 110 then authenticates the wireless              Some wireless communication clients do not allow modi
communication client 106 as a local wireless communica -           fication of the authentication data (for example, Ki) and
tion client, at 1016 , and continues to provide the requested      software procedures stored in the SIM 530 , other than
service to the wireless communication client 106 or exten - 40 through normal GSM communications with the network
sion unit 108 at 1018 . The wireless communication client      102 . As a result, in embodiments in which such data is
106 may then continue to communicate with a destination            downloaded to wireless communication client 101 from
device . For example , the AT & T® subscriber can then place       administration system 116 cannot be implemented com
any calls using his cellular phone to the destination party,       pletely. To overcome this limitation , one alternative embodi
i. e ., the subscriber ' s AT & T® cellular phone acts as a local 45 ment downloads application software and authentication
VODAPHONE® cellular phone .                                        data ( such as, IMSI, Kc and other parameters capable of
  Once a cellular telephone subscriber is operating his or         being transmitted and stored on the client) to the memory of
her foreign cellular phone in a local cellular phone commu -       the wireless communications system , such that during
nication network as if it were a local cellular phone , the user   operations the authentication data is communicated to the
can easily make outgoing local calls at a local rate that is 50 network 102 in place of the SIM - stored data . Accordingly ,
significantly lower than the roaming rate . In other words,        during enrollment (FIG . 6 ), the provisioning server 132
when making local outbound calls , or receiving local              transmits to the subscriber, application software that sup
inbound calls (described below ) , there is no distinction         ports this embodiment. The subscriber installs that software
between the foreign wireless communication client and any          in its memory. During registration (FIG . 6 ), the provisioning
other local wireless communication client. However, if the 55 server 132 downloads key authentication parameters , such
user desires to call a non - local number, e . g ., if a subscriber as IMSI, to the subscriber. The subscriber then stores the
from San Francisco visiting London wants to call a now             transmitted data in memory .
long- distance number in San Francisco , the non - local call is      When establishing the data link (FIG . 7 ), the service
routed to a local communication server and then routed to an       provider 110 requests authentication information from the
appropriate communication server which serves San Fran - 60 wireless communication client 106 ( or wireless extension
cisco area with economical rate , to reach the destination . See unit 108 ) , at 704 . The service provider 110 reads the
the description of FIG . 5B .                                    authentication data received from the authentication server
   For incoming calls , the user manually , or via the service   118 and stored in the memory of the wireless communica
described herein (manually or automatically ), temporarily       tion client 106 ( or wireless extension unit 108 ) and does not
has all calls forwarded to a unique local telephone number 65 read authentication data stored in the local SIM . Addition
( or telephone number and unique extension code ) at a             ally , during other operations that require authentication
communication server 128 ( FIG . 1 ) closest to the subscrib -     information , the application software 524 intervenes and
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 30 of 32


                                                       US 9 ,736 ,689 B2
                               23                                                                  24
causes the wireless communication client 106 (or wireless                 regarding a second request for local authentication
extension unit 108) to transmit or use the authentication                 information received by the foreign wireless commu
information received from the provisioning server 132                    nication client or the extension unit from the local
instead of the SIM - stored data .                                        carrier over a local cellular communication network ;
   Alternatively or in addition , in some embodiments , 5              retrieving subscriber identity information and authentica
authentication data received from the authentication server               tion information for the foreign wireless communica
118 may not be stored at the wireless communications                      tion client or the extension unit from the SIM ;
system 101 . This may be due to the nature of authentication           sending the subscriber identity information and the
data ( e . g ., authentication data may change dynamically ) ,           authentication information to the foreign wireless com
and / or due to some quality of the wireless communications 10
system 101 ( e. g ., wireless communications system 101 has              munication client or the extension unit over the data
limited and/ or insecure memory ). In these cases , whenever             channel, wherein the data channel is distinct from local
authentication or re -authentication by service provider 110 is          wireless services of the local carrier and wherein the
required , the wireless communications system 101 follows                authentication information for the foreign wireless
re - authentication procedure 1000 (FIG . 10 ). Accordingly, 15           communication client or the extension unit retrieved
the wireless communications system 101 requests authenti                  from the SIM is configured to be sent by the foreign
cation data from administration system 116 whenever                      wireless communication client or the extension unit to
authentication or re - authentication by service provider 110 is          the local carrier over signal link of the local cellular
required .                                                                communication network to provision a communication
   The foregoing description , for purpose of explanation ,has 20         function from the local carrier for the foreign wireless
been described with reference to specific embodiments.                    communication client or the extension unit.
However, the illustrative discussions above are not intended           2 . The authentication bank of claim 1 , the memory
to be exhaustive or to limit the invention to the precise forms      comprising instructions executable by at least one of the one
disclosed . Many modifications and variations are possible in or more processors for:
view of the above teachings. For example , the described 25 associating a local telephone number with the SIM ; and
embodiments can utilize different registration , power -up ,           assigning the local telephone number to the wireless
call - out or call - in procedures than those described here . The        communication client or extension unit associated with
embodiments were chosen and described in order to best                    the SIM , wherein the foreign wireless communication
explain the principles of the invention and its practical            client or the extension unit may use the local telephone
applications, to thereby enable others skilled in the art to 30      number    to send and receive phone calls.
best utilize the invention and various embodiments with          3 .  The   authentication   bank of claim 2 , the memory
various modifications as are suited to the particular use      comprising instructions executable by at least one of the one
contemplated .
   Furthermore , the figures herein are intended more as or more         processors for:
                                                                 identifying     a non -local call from the foreign wireless
functional description of the various features which may be 35       communication client or the extension unit, wherein the
present in a set of servers than as a structural schematic of
the embodiments described herein . In practice , and as rec          non local call comprises a call to a location outside of
ognized by those of ordinary skill in the art, items shown           the local wireless network ;
separately could be combined and some items could be             routing the non -local call such that the non -local call
separated . For example , some items shown separately in the 40           appears as a local call to both the local wireless network
Figures could be implemented on single servers and single                 and a destination wireless network .
items could be implemented by one or more servers . The                4 . The authentication bank of claim 1, the memory
actual number of servers and how features are allocated              comprising instructions executable by at least one of the one
among them will vary from one implementation to another,        or more processors for:
and may depend in part on the amount of data traffic that the 45 verifying the subscriber identity information in a sub
system must handle during peak usage periods as well as                   scriber database , wherein the subscriber identity infor
during average usage periods .                                         mation is verified prior to sending the subscriber iden
  What is claimed is:                                                  tity information to the authentication server .
   1. An authentication bank comprising a plurality of physi-       5 . The authentication bank of claim 1, the memory
cal identification modules , wherein a physical identification 50 comprising instructions executable by at least one of the one
module includes one or more memory , processors , pro -              or more processors for :
grams, and computer readable media storing subscriber                  sending the subscriber identity information and the
identity module and authentication information , at least one             authentication information to the foreign wireless com
of the one or more programs stored in thememory comprises                munication client or the extension unit, wherein the
instructions executable by at least one of the one or more 55             subscriber identity information and the authentication
processors for:                                                           information are stored by the foreign wireless commu
  receiving a first request for authentication information ,              nication client or the extension unit .
     wherein the first request was transmitted over a data             6 . The authentication bank of claim         1 , the memory
     channel, for associating a subscriber identity module           comprising instructions executable by at least one of the one
     (SIM ) with a foreign wireless communication client or 60 or more processors for :
     an extension unit , wherein the SIM is subscribed to a            determining a local wireless account to associate with the
     local carrier for a current location of the foreign wire              foreign wireless communication client or an extension
     less communication client or the extension unit,                      unit, the local wireless account having a corresponding
     wherein the foreign wireless communication client or                 local telephone number .
     the extension unit is a wireless device not subscribed to 65      7 . The authentication bank of claim 1 , wherein the first
     the local carrier, and wherein the first request for            request for authentication information further comprises at
     authentication information comprises information                least one of a unique subscriber identifier, a wireless com
        Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 31 of 32


                                                    US 9 ,736 ,689 B2
                             25                                                                    26
munication client identifier, a password , and a current loca          13 . The wireless communication client or extension unit
tion of the foreign wireless communication client or the             of claim 8 , wherein the memory comprising instructions
extension unit.                                                   executable by at least one of the one or more processors for:
   8 . A wireless communication client or extension unit             requesting access to a desired local wireless service by
comprising a plurality of memory, processors, programs, 5                sending a request to the local cellular communication
communication circuitry , authentication data stored on a               network over a signal link .
subscribed identify module (SIM ) card and /or in memory             14 . The wireless communication client or extension unit
and non - local calls database , at least one of the plurality of of claim 8 , wherein the local authentication information
programs stored in the memory comprises instructions              request for authentication information further comprises at
executable by at least one of the plurality of processors for: 10 least   one of a unique subscriber identifier, a wireless com
   enabling an initial setting of the wireless communication munication
      client or the extension unit and a remote administration tion of the client       identifier, a password , and a current loca
                                                                                  foreign wireless communication client or the
     system ;
   establishing a data communication link to transmit infor       extension unit.
     mation among the wireless communication client or the 15 of 15claim. The wireless communication client or extension unit
                                                                              8 , wherein the local authentication information
     extension unit, and the remote administration system ;
  establishing a local authentication information request in      request comprises a first local authentication information
     response to a local authentication request by a local request and the local authentication information comprises
     cellular communication network , wherein the local first local authentication information , and the memory com
     authentication information request comprises informa - 20 prising instructions executable by at least one of the one or
     tion regarding the local authentication request for local more processors for:
     authentication information received by the foreign              relaying a second local authentication information request
     wireless communication client or the extension unit                 to the remote administration system via the data com
     from the local cellular communication network , and                munication link and obtaining suitable second local
     wherein the data communication link is distinct from 25              authentication information from the remote adminis
     the local cellular communication network ;                            tration system at the via the data communication link .
  relaying the local authentication information request to              16 . An authentication bank comprising a plurality of
     the remote administration system via the data commu -           physical identification modules , wherein a physical identi
     nication link and obtaining suitable local authentication fication module includes one or more memory , processors ,
     information from the remote administration system via 30 programs, and computer readable media storing subscriber
     the data communication link ;                                   identity module and authentication information , at least one
  establishing local wireless services provided by the local         of the one or more programs stored in thememory comprises
    cellular communication network to the wireless com               instructions executable by at least one of the one or more
    munication client or the extension unit by sending the           processors for :
     local authentication information obtained from the 35             receiving a first request for authentication information ,
     remote administration system to the local cellular com               wherein the first request was transmitted over a data
    munication network over signal link ; and                             channel, wherein the first request is configured to
  providing a communication service to the wireless com                   enable the authentication bank to associate a subscriber
     munication client or the extension unit according to the             identity module (SIM ) with a foreign wireless commu
     established local wireless services.                       40        nication client or an extension unit, wherein the SIM is
   9 . The wireless communication client or extension unit of             subscribed to a local carrier for a current location of the
claim 8 , the memory comprising instructions executable by                foreign wireless communication client or the extension
at least one of the one or more processors for:                           unit , wherein the foreign wireless communication cli
  receiving one or more calls associated with a local tele                ent or the extension unit is a wireless device not
    phone number assigned by the remote administration 45                 subscribed to the local carrier, and wherein the first
     system and associated with the local authentication                  request for authentication information comprises a sec
      information .                                                       ond request for local authentication information
   10 . The wireless communication client or extension unit               received by the foreign wireless communication client
of claim 8 , the memory comprising instructions executable                or the extension unit from the local carrier over a local
by at least one of the one or more processors for :             50
                                                                50        cellular communication network ;
  storing the local authentication information ; and                   retrieving subscriber identity information and authentica
  relaying the stored local authentication information to the             tion information for the foreign wireless communica
    local cellular communication network when the local                   tion client or the extension unit from the SIM ;
     cellular communication network attempts to re -authen             sending the subscriber identity information and the
     ticate the local authentication information .            55          authentication information to the foreign wireless com
   11 . The wireless communication client or extension unit               munication client or the extension unit via the data
of claim 8 , the memory comprising instructions executable                channel, wherein the data channel is distinct from
by at least one of the one or more processors for:                        wireless services of the local carrier, and wherein the
  relaying verification information to the remote adminis                 authentication information for the foreign wireless
     tration system , wherein the verification information 60             communication client or the extension unit retrieved
     identifies the wireless communication client or exten                from the SIM is configured to be sent by the foreign
     sion unit as being associated with a user account of the             wireless communication client or the extension unit to
     remote administration system .                                        the local carrier over signal link of the local cellular
   12 . The wireless communication client or extension unit               communication network for provisioning a wireless
of claim 8 , wherein the wireless communication client or the 65          communication function from the local carrier for the
extension unit comprises a foreign wireless communication                 foreign wireless communication client or the extension
device not subscribed to the local network .                              unit ; and
         Case 1:18-cv-05427-JSR Document 97-1 Filed 03/19/19 Page 32 of 32


                                                        US 9 ,736 ,689 B2
                               27                                                                 28
   assigning a local telephone number to the foreign wireless            mation regarding a second request from the local
     communication client or the extension unit, wherein the             carrier received by the mobile telecommunications
     local telephone number is associated with the SIM .                 device over a local cellular communication network for
  17 . The authentication bank of claim 16 , the memory                  local authentication information ;
comprising instructions executable by at least one of the one 5        retrieving authentication information for the mobile tele
or more processors for :                                                 communications device from the SIM in response to
   determining a local wireless account to associate with the            receiving the first request for associating the SIM with
     foreign wireless communication client or an extension               the mobile telecommunications device ; and
     unit, the local wireless accounthaving a corresponding            sending the authentication information to the mobile
     local telephone number.                                             telecommunications device over the data channel ,
   18 . The authentication bank of claim 16 , wherein the first          wherein the data channel is not associated with a local
request further comprises at least one of a unique subscriber            wireless service provided to a subscriber of the local
identifier, a wireless communication client identifier, a pass           carrier and wherein the authentication information for
word , and a current location of the foreign wireless com                the mobile telecommunications device retrieved from
munication client or the extension unit .                                the SIM is configured to be sent by the foreign wireless
   19 . A method for operating a mobile telecommunications               communication client or the extension unit to the local
device in a communication network , comprising:                          carrier over signal link of the local cellular communi
   receiving a first request, via a data channel , for associating       cation network to provision a communication service
     a subscriber identity module (SIM ) with a mobile                   from the local carrier for the mobile telecommunica
     telecommunications device, wherein the SIM is sub- 20               tions device .
     scribed to a local carrier for a current location of the          20. The method of claim 19, wherein the mobile telecom
     mobile telecommunications device and the mobile tele            munications device is a foreign wireless communications
     communications device is not subscribed to the local            client or an extension unit.
     carrier, and wherein the first request comprises infor                               *   *   *       *
